McOOY, J.
Appellant was charged by information with having committed- the criminal offense of engaging in the business of selling intoxicating liquors- on th-e 16th1 'day of January, 1915, in the town of Clare City, Roberta county, without having first procured a license as required' by the law. Defendant pleaded not guilty, and' on the trial of the cause was convicted. He now brings1 the cause to this court on appeal. The assignments of error raise three propositions: (1) Alleged error of the court in the admission of certain testimony; (2) alleged insufficiency -of the evidence to sustain the verdict; (3) improper remarks of the state’s attorney to -the jury. Appellant concedes that the information was sufficient to charge the offense of un*355lawfully 'engaging in the 'business of selling intoxicating liquors without license. On the trial evidence was offered and received over the ■ objections of the appellant that the 'particular sales constituting the alleged offense of engaging in the business of selling intoxicating liquors were actually made by agents and employes of appellant, and there being’ no evidence that appellant himself personally made any of the sales which constituted, the offense charged. The specific contention of appellant is that the state was permitted to .introduce testimony to'show that 'during December, 1914, and January, 1915, appellant employed Maurice! Winters and Henry Bor to sell intoxicating liquors for him; tha-t, while appellant does not contend that the information is not legally sufficient, he does contend that under the allegations of the information no evidence was admissible, over defendant’s objection, tending to- show the commission of the offense through •the agency of others. The assignments of error which relate to the evidence raised the sole question as to- whether or not the evidence sfaowng the commission of the offense through the means or agency of others' was material and competent evidence under the information, and also whether such evidence was sufficient to sustain a conviction; or, in other word's, was* there a fatal variance ‘between the evidence offered and the 'allegation of the information ?
[1] .We are of the view that, in criminal actions of this class, under an indictment or information charging a defendant with having committed the offense of unlawfully engaging in the business of selling intoxicating liquors, evidence showing the acts to have been done by means, of agents or employees' of the defendant is proper and' sufficient to sustain a conviction. In this particular class of cases the general rule seems to. be that an indictment or information alleging an unlawful sale of liquor by defendant is supported by proof that he sold it by his clerk, servant, or agent, but that it ’is necessary to1 identify the seller as the agent or employee of defendant, or at least to¡ adduce evidence from which the jury may .reasonably infer such a connection between them. State v. McCance, 110 Mo. 398, 19 S. W. 648; State v. Baker, 71 Mo. 475; State v. McGrath, 73, Mo. 181; State v. Heckler, 81 Mo. 417; Barnes v. State, 19 Conn. 398; Noecker v. People, 91 Ill. 494; Com. v. Fredericks, 119 Mass. 199; *356O’Bryan v. State, 48 Ark. 42, 2 S. W. 339; Waller v. State, 38 Ark. 656; State v. Curtiss, 69 Conn. 86, 36 Atl. 1014; Molihan v. State, 30 Ind. 266; State v. McConnell, 90 Iowa, 197 57 N. W. 707; People v. Possing, 137 Mich. 303, 100 N. W. 396; Parker v. State, 4 Ohio St. 563; Clark v. State, 40 Tex. Cr. R. 127, 49 S. W. 85; Perkins v. State, 92 Ala. 66, 9 South. 536; State v. Brown, 31 Me. 522; Com. v. Hyland, 155 Mass. 7, 28 N. E. 1055 ; 23 Cyc. 257. The evidence in this case was amply sufficient to connect the alleged' agents and employees who made tire sales with the defendant. We are therefore of the view that the evidence offered and received was properly admitted, and that the same is amply sufficient -to sustain the conviction.
[2] Appellant urges that his constitutional right to be informed in advance of the trial of the nature of the accusation against him has 'been violatedas he was not advised by the information that evidence would be offered as to sales of intoxicating liquors made by means of agents or employees. The question presented is: Where an information is confessedly good, can any evidence be excluded which tends to sustain the information merely because the information did1 not give notice that the state would offer this particular evidence? It seems very clear to us that no such evidence can be excluded in this class of criminal cases.
[3] It was the rule of the common law that the means by which capital offienises were effected must be pleaded, but that in all other criminal offenses, unless the means iby which the act was done, was a necessary element of the crime charged, or unless the means must :be averred in order that ilt may be seen which of two or more offenses- is charged, it is never necessary in an information to plead the means in order to satisfy the requirement that the indictment should acquaint the defendant with the nature of the offense Charged1. 22 Cyc. 326; 12 Standard1 Ency. of Procedure, 397. AH the hereinbefore cited decisions sustain and are in practical application of this rule. It certainly would be an anqmolous. and absurd situation, where an indictment or information perfectly good had been filed against the defendant, and upon the trial evidence wias offered1 which, if received, would establish the crime charged, the same could be excluded ’ upon the ground *357that there was no 'allegation in the information under which it could be received.
[4] The remedy of 'defendant who- felt that he was entitled to further information than that given by the information or indictment, in order that 'he might prepare his 'defense, would' be to ask the court for a bill of particulars; ior, where evidence was ofered which he could show to be a surprise to- him, he might make application to the court to postpone the trial to- enable him to pre pare to meet such testimony. State v. Fulwider, 28 S. D. 622, 134 N. W. 807. There is no claim made by appellant that he was in any manner surprised, or as a matter of fact prejudiced or prevented from having a fair trial, > by reason of the admission of the evidence in question. This evidence was of' such a nature that, if true, appellant was bound to know of it, and the statute of this state (section 2852, Pol. ’Code) informed him that in this class of offenses he was Hablé for the acts of his agents and employes. Appellant’s sole contention is that as a matter of constitutional right lie should have been informed by the information as to the character of the evidence the state intended to rely upon to secure a conviction.
[5] We are of the opinion that the information' sufficiently informed him of his constitutional right as to the nature of the offense charged. Section 7, art. 6, State Const., secures to a defendant the right'to demand the nature and cause of the accusation against him, but we are of the view that this constitutional provision does not require the state to inform a defendant of the particular evidentiary means the state will use to establish the alleged guilt of defendant.
The assignment of error in relation to the alleged improper remarks of the state’s attorney has been carefully examined, and we are of the view that no prejudicial error is shown to exist in relation thereto.
The judgment and order appealed from are affirmed.